Citation Nr: 1623665	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, including in the Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus as a result of acoustic trauma during service.  His DD 214 reflects that his Military Occupational Specialty (MOS) was 64A10, Light Vehicle Driver.  He also earned the Sharpshooter's Badge with Rifle Bar.  Thus, the Board concedes his exposure in-service to acoustic trauma.  See 38 U.S.C.A. § 1154(a) (West 2014).

On VA audiological evaluations in November 2011 and March 2012, the Veteran was shown to have hearing loss in accordance with VA standards, as well as tinnitus.  See 38 C.F.R. § 3.385.  The March 2012 VA examiner provided an opinion that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his in-service noise exposure.  However, the examiner made no mention of the shift in puretone threshold averages between the Veteran's entrance examination conducted in February 1968 and his March 1971 separation examination. Given the insufficiency of the examiner's opinion, a new opinion must be provided that takes this information into account and provides a clear, complete, and accurate explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, to include all audio consults, dated from November 2011 forward.

2. Thereafter, forward the Veteran's claims file to the examiner who conducted the March 2012 VA audiological examination, or a suitable substitute.  If any examiner determines that an additional examination of the Veteran is required, so schedule the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus had their clinical onset during active service or are related to his in-service noise exposure.

In providing this opinion, the examiner must consider and explain the significance of the changes in hearing, i.e., threshold shifts, shown when comparing the Veteran's February 1968 entrance examination and his March 1971 separation examination.  In particular, there was a 25 decibel shift in the right ear at 500 hertz (i.e., from -5 to 20); a 10 decibel shift in the right ear at 1000 hertz (i.e., from 5 to 15); a 15 decibel shift in the right ear at 2000 hertz (i.e., from 0 to 15); a 10 decibel shift in the right ear at 4000 hertz (i.e., from 0 to 10); a 20 decibel shift in the left ear at 500 hertz (i.e., from -5 to 15); and a 5 decibel shift in the left ear at 1000 hertz (i.e., from 5 to 10).

The examiner must provide a complete and thorough rationale for all conclusions reached.

3.  Next, readjudicate the claims on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




